Case 2:17-cv-07732-DSF-JPR Document 304-1 Filed 06/21/19 Page 1 of 2 Page ID
                                 #:4078

1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10
     CITY OF TORRANCE,                   Case No.: 2:17-cv-07732-DSF-JPR
11
                  Plaintiff,                 (PROPOSED) ORDER
12                                             ENTERING JOINT
     v.                                   STIPULATION TO EXTEND
13                                       TIME TO RESPOND TO THIRD
     HI-SHEAR CORPORATION, a               AMENDED THIRD PARTY
14   Delaware corporation, d/b/a/ LISI           COMPLAINT
     AEROSPACE,
15
                  Defendant.               The Honorable District Judge
16                                               Dale S. Fischer
17   AND RELATED COUNTER
     CLAIMS AND THIRD-PARTY
18   COMPLAINTS
19
20
21
22
23
24
25
26
27
28
Case 2:17-cv-07732-DSF-JPR Document 304-1 Filed 06/21/19 Page 2 of 2 Page ID
                                 #:4079

1          Based on the stipulation, dated June 21, 2019 (the “Stipulation”), entered
2    into between Defendant, Counter-Claimant, and Third-Party Plaintiff HI-
3    SHEAR CORPORATION (“Hi-Shear”) and Third-Party Defendants Virgil C.
4    Johnson and James R. Strutzel dba Johnson & Struzel, dba Mayflower Trailer;
5    Johnson & Strutzel, Co.; and Coast Trailer Manufacturing, Co. (“Coast
6    Trailer”) to extend time for Coast Trailer to respond to Hi-Shear’s Third
7    Amended Third-Party Complaint, and good cause appearing therefor,
8          IT IS HEREBY ORDERED that:
9          Third-Party Defendants Coast Trailer shall have up to and including
10   August 9, 2019, to answer, move against, or otherwise respond to Hi-Shear’s
11   Third Amended Third-Party Complaint.
12
     Dated: June ____, 2019               By:                                      _
13                                              HONORABLE DALE S. FISCHER
                                                United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1.
